         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA, et al.,

                                 Plaintiffs,

            v.

ELISABETH D. DEVOS, in her official capacity as              Civil Action No. 20-cv-01468-CJN
Secretary of Education, et al.,

                                Defendants,

            and

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION, et al.,

                               Intervenor-Defendants.


          PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
              THEIR MOTION FOR PRELIMINARY INJUNCTION OR
                5 U.S.C. § 705 STAY PENDING JUDICIAL REVIEW
       Plaintiff States respectfully submit this supplemental memorandum to address two

questions raised by the Court: “(1) whether the Department of Education has the authority to

make Plaintiffs’ failure to comply with the Final Rule a violation of Title IX; and (2) whether

Plaintiffs properly preserved this argument.” Minute Order (July 24, 2020).

       The Department of Education’s rulemaking authority under Title IX is limited to rules

that “effectuate the provisions of section 1681.” 20 U.S.C. § 1682. But the Department’s Rule

sets an administrative enforcement ceiling that not only fails to “effectuate the provisions of

section 1681,” but falls short of what the plain language of § 1681(a) proscribes. The Department

unlawfully limits the States’ ability to ensure that no student is being excluded from, denied the

benefits of, or subjected to discrimination under an education program or activity. And the

Department threatens federal enforcement if the States investigate under Title IX conduct that

falls outside of the Rule. In doing so, the Department has “prioritize[d] non-statutory objectives

to the exclusion of the statutory purpose.” Gresham v. Azar, 950 F.3d 93, 104 (D.C. Cir. 2020)
         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 2 of 14




(affirming vacatur of agency action as arbitrary and capricious). As a result, the Rule does not

“effectuate” § 1681 and the Department lacks authority to enforce it. 20 U.S.C. § 1682. The

States have squarely presented this argument in their complaint and motion for preliminary

injunction or stay.

                                          ARGUMENT
I.     The Department of Education lacks authority to make Plaintiffs’ failure to comply
       with the Final Rule a violation of Title IX.
       A.      Any regulation issued pursuant to Title IX must “effectuate the provisions”
               of 20 U.S.C.§ 1681.
       A federal agency “has no power to act[] . . . unless and until Congress confers power

upon it.” Merck & Co., Inc. v. HHS, 962 F.3d 531, 536 (D.C. Cir. 2020) (quoting La. Pub. Serv.

Comm’n v. FCC, 476 U.S. 355, 374 (1986)); see also Bowen v. Georgetown Univ. Hosp., 488

U.S. 204, 208 (1988) (“It is axiomatic that an administrative agency’s power to promulgate

legislative regulations is limited to the authority delegated by Congress.”). Even where a statute

confers “undoubtedly broad” authority, an agency oversteps when it engages in a rulemaking that

“falls beyond any reasonable exercise of the [agency’s] statutorily assigned power.” Merck &

Co., 962 F.3d at 536-37.

       Congress enacted Title IX to ensure no person, “on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education
program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). With this

statute, Congress “sought to accomplish” two complementary objectives: to “provide individual

citizens effective protection” against discrimination and other practices that limit or deny the

benefits and opportunities of education, and to prevent federal resources from supporting these

practices. Cannon v. Univ. of Chicago, 441 U.S. 677, 704 (1979).

       Congress created an administrative scheme to enforce Title IX, set forth in 20 U.S.C.

§ 1682. See Davis Next Friend LaShonda D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 638-39

(1999). That section grants agencies the authority to issue regulations to “effectuate the

provisions of section 1681” and to enforce such regulations by terminating the funding of


                                                 2
         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 3 of 14




recipients that fail to comply with them. Any regulation issued pursuant to § 1682 must

“establish requirements” that carry into effect the “nondiscrimination mandate” set forth in

§ 1681(a). Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 280 (1998). As the Supreme

Court has recognized, this includes “authority to promulgate and enforce requirements” that “do

not purport to represent a definition of discrimination under the statute,” but only if such

requirements “effectuate [Title IX’s] nondiscrimination mandate.” Gebser, 524 U.S. at 292; see

Bowen, 488 U.S. at 208.
        A recipient that violates regulations issued lawfully by the Department pursuant to

§ 1682 is in violation of Title IX and risks losing federal funding as a result.1 Conversely, any

rule that does not “effectuate” § 1681 is invalid and unenforceable under Title IX. See, e.g.,

Merck & Co., 962 F.3d at 536, 541 (vacating rule for exceeding agency authority).
        B.     The Department’s Rule fails to effectuate § 1681(a) and is unenforceable.
        The Department’s Rule does not “provide individual citizens effective protection” against

sexual harassment. Cannon, 441 U.S. at 704. Instead, the Rule caps § 1681(a) below the level of

conduct proscribed by the statute’s plain text and limits schools’ ability to address conduct going

beyond the Department’s narrowed conception of what Title IX prohibits. In doing so, the

Department has prioritized non-statutory objectives over Title IX’s purpose. See Gresham, 950

F.3d at 103. As a result, the Rule does not effectuate § 1681(a) and the Department cannot

enforce it.

        First, the Rule narrows what constitutes sexual harassment under Title IX, where it must

be committed, who can file a formal complaint, and when it must be filed. Rule §§ 106.30(a)

(formal complaint); 106.30(a) (sexual harassment); 106.44(a). The Rule further mandates that

schools dismiss (or refuse to accept) any complaint that falls outside of these parameters. Rule

§ 106.45(b)(3)(i). These provisions establish a ceiling that impermissibly prohibits schools from

1
  Such a violation does not necessarily expose the recipient to liability in a private civil action, as
the Court recognized in Gebser. 524 U.S. at 291-92.




                                                   3
          Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 4 of 14




addressing under Title IX the full “scope of the behavior that Title IX proscribes.” Davis, 526

U.S. at 639; see Pls. Mem. 22-32; Pls. Reply 15-24. If a school addresses conduct falling outside

the Rule as “Title IX sexual harassment,” the Department threatens to subject it to federal

enforcement action. Rule § 106.45(b)(3)(i); 85 Fed. Reg. at 30,288 (“Consequences for failing to

comply with the final regulations include enforcement action by the Department[.]”); id. at

30,289.

       The Department can only enforce requirements that “effectuate the provisions” of § 1681.
Therefore, the Department could only prohibit a school from addressing certain complaints of

sexual harassment under their Title IX procedures if the school’s adoption of a sexual harassment

policy broader than the Rule was itself a violation of § 1681(a) or so undermined the goals of

that provision that the Department’s prohibition could be said to effectuate the purposes of

§ 1681(a). But here, the Department does not claim that a school’s investigation of alleged

sexual harassment itself violates § 1681(a) if the conduct alleged or the status of the complainant

do not meet the heightened standards set by the Rule. Instead, the Department explains that the

provisions are necessary to prevent confusion among recipients. Tr. 50:2-3; 85 Fed. Reg. at

30,289. Preventing confusion among recipients is not the purpose of Title IX: it neither “avoid[s]

the use of federal resources to support discriminatory practices” nor “provide[s] individual

citizens effective protection against those practices.” Cannon, 441 U.S. at 704.2 The Department

cannot “prioritize” this “non-statutory objective[] to the exclusion of the statutory purpose.”

Gresham, 950 F.3d at 104. Accordingly, conditioning federal funds on a requirement that

schools cannot address certain sexual harassment claims under Title IX— a requirement that

plainly has nothing to do with effectuating Title IX’s antidiscrimination mandate—exceeds the

Department’s authority.


2
  This justification also defies logic and the record before the agency during rulemaking because
the creation of a ceiling has only increased confusion among recipients. See Pls. Mem. 13, 38,
40-41; Pls. Reply 16-17.




                                                 4
         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 5 of 14




       That schools in Plaintiff States may adopt a second sexual harassment policy—a “non-

Title IX code of conduct,” 85 Fed. Reg. at 30,289—to address conduct not covered by the Rule

does not render the Rule’s ceiling meaningless or harmless. For one thing, the Rule prohibits

schools from pursuing, under their non-Title IX codes of conduct, complaints filed by

individuals not “participating or attempting to participate” in the school’s education program or

activity, even if those individuals left the school as a result of the sexual harassment alleged in

their complaints. Rule § 106.30(a) (formal complaint). Under the Rule, schools must respond to
sexual harassment as defined therein by “following a grievance process that complies with

§ 106.45 before the imposition of any disciplinary sanctions or other actions that are not

supportive measures . . . against a respondent.” Rule § 106.44(a). If an individual who is not

“participating or attempting to participate in” the school’s program or activity attempts to file a

complaint alleging conduct that qualifies as sexual harassment under the Rule, the school cannot

address it under a separate code of conduct provision. This will cause irreparable harm by

prohibiting schools from addressing this entire category of complaints in any way. Additionally,

schools cannot simply fold the Rule into their existing codes of conduct or state law

requirements. Schools must instead be able to identify which complaints of sexual harassment

must go through the Rule’s grievance process and which can proceed under a more prompt and

equitable process. 85 Fed. Reg. at 30,289. But having two sexual harassment policies will cause

irreparable harm by causing confusion, undermining trust, chilling reporting, creating delays, and

ultimately weakening effective enforcement of Title IX. Pls. Mem. 40-42, Pls. Reply 16-17.

These outcomes also demonstrate how the Rule contravenes rather than effectuates Title IX by

failing to “provide individual citizens effective protection against” sexual harassment. Cannon,

441 U.S. at 704.

       Second, the Department requires every complaint of “Title IX sexual harassment” to go
through the Rule’s prescriptive, inflexible grievance process. That Title IX necessarily implicates

a school’s disciplinary procedures does not give the Department authority to dictate or override

the disciplinary procedures of every school in the country. E.g., Pls. Mem. 13-15. Instead,


                                                  5
         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 6 of 14




Department regulations governing school disciplinary policies must still effectuate Title IX’s

mandate to provide “effective protection” against practices such as sexual harassment. Cannon,

441 U.S. at 704.

       Instead of effectuating § 1681(a), the Rule turns Title IX on its head: a school risks its

federal funding if it does not strictly comply with even one of the Department’s new grievance

requirements, but a school does not risk its funding if it fails to address and remedy Title IX

sexual harassment, unless such failure is deliberately indifferent. Pls. Mem. 22; Pls. Reply 14-15.
The Department does not claim the Rule’s grievance procedures are necessary to prevent

violations of Title IX, 85 Fed. Reg. at 30,101 (“[U]nfair imposition of discipline, even in a way

that violates constitutional due process, does not necessarily equate to sex discrimination

prohibited by Title IX.”), nor that any part of the Rule is required by the Due Process Clause,

see, e.g., 85 Fed. Reg. at 30,101, 30,330. The Department cannot “prioritize” its own

independent conception of due process in a manner that contravenes Title IX’s stated purpose to

eliminate conduct that limits or denies the opportunities and benefits of education. See Gresham,

950 F.3d at 104. Nor can it do so in a manner that impedes the ability of recipients to respond to

this conduct. Id. As the States and their declarants have explained, the Rule’s grievance process

will discourage reporting, impede prompt and effective remedies, and create inequitable

investigations and hearings. Pls. Mem. 14-21, 37-45. The Rule, therefore, fails to effectuate

§ 1681 by undermining efforts to ensure that no person, “on the basis of sex, [shall] be excluded

from participation in, be denied the benefits of, or be subjected to discrimination under any

education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).
II.    The States have squarely presented this argument.
       The States have argued throughout their pleadings that the Department lacks authority to

issue—and therefore enforce—the Rule because it does not “effectuate” Title IX.

       This argument is set out in the States’ motion for a preliminary injunction or stay. For

instance, in discussing the provisions narrowing Title IX’s reach—the definition of sexual

harassment, the “program or activity” requirement, the limitation on who can file a formal


                                                 6
         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 7 of 14




complaint, and the mandatory dismissal provision—the States argue that these “restrictions,

alone and in combination, are contrary to law, arbitrary and capricious, and exceed statutory

authority.” Pls. Mem. 23 (emphasis added); see also id. at 22 (The Rule “limits the reach of Title

IX and denies students protection from conduct that was previously unlawful.”); id. at 29 (“The

Department undermines Title IX and exceeds its own authority by proscribing recipient school’s

ability to act on sexual harassment complaints only at the point where the complaints would rise

to the level of liability for monetary damages.”). Likewise, the States argue that“[t]he Rule’s
grievance process exceeds agency authority,” and detailed how certain specific aspects of the

grievance process were outside the scope of the Department’s authority because they do not

“effectuate” Title IX. Pls. Mem. 2, 13-22. And the States highlight that the Rule makes a school

more at risk of losing its federal funding if it does not strictly comply with the Rule’s grievance

process than if it responds to sexual harassment in a manner that is just short of clearly

unreasonable. Pls. Mem. 22.

       The States’ complaint similarly argues that numerous aspects of the Rule exceed the

Department’s authority. In Count II, the States allege that the Department has acted in excess of

statutory authority because “the Rule does not ‘effectuate’ Title IX.” Compl. ¶ 245. The

complaint cites as specific examples the Rule’s mandatory dismissal requirement and the K-12

grievance procedures, but makes clear that these examples are nonexhaustive. Id. (“The

following provisions, among others, do not effectuate Title IX’s prohibition of discrimination on

the basis of sex.”) (emphasis added). And the factual allegations in the complaint make clear that

the States are alleging that multiple aspects of the Rule fail to effectuate Title IX—which is the

basis for their claim that the Department has exceeded its authority:

       The Department claims that its Rule effectuates Title IX of the Education
       Amendments Act of 1972 (“Title IX”), but in reality the Rule undercuts Title IX’s
       mandate to eradicate sex discrimination in federally funded education programs
       and activities. The Rule creates substantive and procedural barriers to schools’
       investigation and adjudication of sexual harassment complaints, and discourages
       students and others from making sexual harassment complaints.




                                                 7
         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 8 of 14




Compl. ¶ 3. Elsewhere in the complaint, the States explain that the Rule more broadly

contravenes Title IX by imposing harsher consequences for failing to comply with its

disciplinary requirements than for failing to respond to sexual harassment at all. Compl. ¶ 91.

       Count I also challenges the Department’s authority to make noncompliance with the Rule

a violation of Title IX. That count alleges that the Rule is “not in accordance with law,” and

specifically cites the ways in which the Rule narrows the scope of Title IX as well as the Rule’s

requirement that schools strictly adhere to its grievance procedures. Compl. ¶¶ 235–41. By
restricting the scope of Title IX and effectively preventing schools from addressing under their

Title IX procedures conduct that falls outside the Rule’s narrowed scope, the Department

exceeds its authority under Title IX and therefore acted in a manner “not in accordance with

law.” See Sullivan v. Zebley, 493 U.S. 521, 541 (1990) (Regulations that “do not carry out”

statutory requirement “exceed[] [the Secretary’s] statutory authority”).

       The States did, as the Court noted, place particular emphasis on the mandatory dismissal

requirement, but only because this provision makes it unmistakably clear that any school wishing

to protect students from conduct not covered by the Rule must adopt and implement dual sexual

harassment policies. The Department itself views this provision as key. It acknowledged

concerns that, as originally proposed, the mandatory dismissal requirement “effectively required

recipients to make an initial determination as to whether the alleged conduct satisfies the

definition of sexual harassment in § 106.30 and whether it occurred within the recipient’s

education program or activity, and to dismiss complaints based on that initial determination,

leaving recipients, complainants, and respondents unclear about whether dismissed allegations

could be handled under a recipient’s non-Title IX code of conduct.” 85 Fed. Reg. at 30,289. The

Department responded to these concerns by reemphasizing that dismissal is mandatory—

obligating schools to still “make an initial determination” as to whether the complaint falls
within the Rule and “dismiss complaints based on that initial determination.” Id. The Department

also added language clarifying that, after dismissal, a school could address behavior that falls

outside the Department’s narrowed version of Title IX through the “recipient’s non-Title IX


                                                 8
         Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 9 of 14




codes of conduct.” Id. In the Department’s own view, it is the mandatory dismissal requirement

that forces schools to have two separate polices: a policy incorporating the Rule and a “non-Title

IX code of conduct.” Cf. Pls. Mem. 23 (arguing that narrowing provisions “alone and in

combination” exceed agency authority and otherwise violate the APA).

       In sum, the Department has made clear that noncompliance with the Rule will violate

Title IX as interpreted by the Department, and the States have consistently argued that the Rule

exceeds the Department’s authority. The Department cannot credibly claim that it was not on
notice as to the nature of the States’ argument. Tr. 45:22-46:8.

                                         CONCLUSION
       Because the Department exceeded its statutory authority under Title IX in issuing the

Rule, and because the Rule is unlawful in other ways, the States’ motion should be granted.

Dated: July 29, 2020                           Respectfully submitted,

GURBIR S. GREWAL                               JOSH SHAPIRO
Attorney General                               Attorney General
State of New Jersey                            Commonwealth of Pennsylvania
MAYUR P. SAXENA                                MICHAEL J. FISCHER
Assistant Attorney General                     Chief Deputy Attorney General

/s/ Marie Soueid                                /s/ Aimee D. Thomson
MARIE SOUEID                                   AIMEE D. THOMSON (D.C. Bar No. 1045758)
ESTELLE BRONSTEIN                              RYAN B. SMITH
EMILY WANGER                                   JACOB B. BOYER
Deputy Attorneys General                       Deputy Attorneys General
New Jersey Attorney General’s Office           Office of Attorney General
Richard J. Hughes Justice Complex              1600 Arch Street, Suite 300
25 Market Street                               Philadelphia, PA 19103
Trenton, NJ 08625                              (267) 374-2787
(609) 376-2564                                 athomson@attorneygeneral.gov
Marie.Soueid@law.njoag.gov                     Attorneys for Plaintiff Commonwealth of
Attorneys for Plaintiff State of New Jersey    Pennsylvania




                                                 9
        Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 10 of 14




XAVIER BECERRA                                PHILIP J. WEISER
Attorney General of California                Attorney General
State of California                           State of Colorado
MICHAEL NEWMAN
Senior Assistant Attorney General             /s/ Eric R. Olson
CHRISTINE CHUANG                              ERIC R. OLSON
Supervising Deputy Attorney General           Solicitor General
                                              MARTHA FULFORD (D.C. Bar No. 101194)
/s/ Laura Faer                                First Assistant Attorney General
LAURA FAER                                    1300 Broadway, 10th Floor
CHRISTINA RIEHL                               Denver, CO 80203
MARISOL LEÓN                                  (720) 508-6000
SHUBHRA SHIVPURI                              eric.olson@coag.gov
SRIVIDYA PANCHALAM                            martha.fulford@coag.gov
Deputy Attorneys General                      Attorneys for Plaintiff State of Colorado
California Attorney General’s Office
1515 Clay Street, 20th Floor
Oakland, CA 94612-0552
(510) 879-3305
Laura.Faer@doj.ca.gov
Attorneys for Plaintiff State of California




                                               10
        Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 11 of 14




KATHLEEN JENNINGS                          KARL A. RACINE
Attorney General                           Attorney General
State of Delaware                          District of Columbia

/s/ Christian Douglas Wright               /s/ Kathleen Konopka
CHRISTIAN DOUGLAS WRIGHT                   KATHLEEN KONOPKA (D.C. Bar No.
Director of Impact Litigation              495257)
Delaware Department of Justice             Deputy Attorney General, Public Advocacy
820 N. French Street, 5th Floor            Division
Wilmington, DE 19801                       MICHELLE THOMAS (D.C. Bar No.
(302) 577-8600                             993514)
christian.wright@delaware.gov              Chief, Civil Rights Section, Public Interest
Attorney for Plaintiff State of Delaware   Division
                                           BRENDAN DOWNES (D.C. Bar No.
                                           187888)
                                           NICOLE HILL (D.C. Bar No. 888324938)
                                           SAMANTHA HALL*
                                           KATE VLACH (D.C. Bar No. 1671390)
                                           Assistant Attorneys General
                                           Office of the Attorney General for the District
                                           of Columbia
                                           441 4th St., N.W.
                                           Suite 630S
                                           Washington, DC 20001
                                           (202) 724-6610
                                           Kathleen.Konopka@dc.gov
                                           *
                                             Practicing in the District of Columbia under
                                           the direct supervision of Michelle D. Thomas,
                                           a member of the D.C. Bar. See D.C. Court of
                                           Appeals Rule 49(c).
                                           Attorneys for Plaintiff District of Columbia




                                           11
        Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 12 of 14




KWAME RAOUL                                 MAURA HEALEY
Attorney General                            Attorney General
State of Illinois                           Commonwealth of Massachusetts

/s/ Alison V. Hill                          /s/ Angela R. Brooks
ALISON V. HILL                              ANGELA R. BROOKS
LIZA ROBERSON-YOUNG                         ABIGAIL B. TAYLOR
GRETCHEN HELFRICH                           ABRISHAM ESHGHI
Assistant Attorneys General                 Assistant Attorneys General
Office of the Attorney General State of     Office of the Attorney General
Illinois                                    One Ashburton Place
100 W. Randolph St.                         Boston, MA 02108
Chicago, IL, 60601                          (617) 963-2590
(312) 814-3954                              angela.brooks@mass.gov
ahill@atg.state.il.us                       Attorneys for Plaintiff Commonwealth of
Attorneys for Plaintiff State of Illinois   Massachusetts

DANA NESSEL                                 KEITH ELLISON
Attorney General                            Attorney General
State of Michigan                           State of Minnesota

/s/ Fadwa A. Hammoud                        /s/ Kevin Finnerty
FADWA A. HAMMOUD                            KEVIN FINNERTY
Solicitor General                           KATHRYN WOODRUFF
TONI L. HARRIS                              Assistant Attorneys General
NEIL GIOVANATTI                             445 Minnesota Street, Suite 1400
Assistant Attorneys General                 St. Paul, MN 55101-2131
Michigan Department of Attorney General     (651) 757-1058 (Voice)
P.O. Box 30758                              (651) 757-1361 (Voice)
Lansing, MI 48909                           kevin.finnerty@ag.state.mn.us
(517) 335-7603                              kathryn.woodruff@ag.state.mn.us
HammoudF1@michigan.gov                      Attorneys for Plaintiff State of Minnesota
Harrist19@michigan.gov
GiovanattiN@michigan.gov
Attorneys for Plaintiff State of Michigan




                                            12
        Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 13 of 14




HECTOR BALDERAS                              JOSHUA H. STEIN
Attorney General                             Attorney General
State of New Mexico                          State of North Carolina

/s/ Tania Maestas                            /s/ Sripriya Narasimhan
TANIA MAESTAS                                SRIPRIYA NARASIMHAN (D.C. Bar No:
Chief Deputy Attorney General                1029549)
PO Drawer 1508                               Deputy General Counsel
Santa Fe, NM 87504-1508                      North Carolina Department of Justice
(505) 490-4060                               114 W. Edenton Street
tmaestas@nmag.gov                            Raleigh, NC 27603
Attorney for Plaintiff State of New Mexico   (919) 716-6400
                                             SNarasimhan@ncdoj.gov
                                             Attorney for Plaintiff State of North Carolina


ELLEN F. ROSENBLUM                           PETER F. NERONHA
Attorney General                             Attorney General
State of Oregon                              State of Rhode Island

/s/ Elleanor H. Chin                         /s/ Shannon L. Haibon
ELLEANOR H. CHIN                             SHANNON L. HAIBON
BRIAN S. MARSHALL DC Bar No. 501670          Special Assistant Attorney General
Senior Assistant Attorney General            150 South Main Street
Oregon Department of Justice                 Providence, RI 02903
1162 Court Street NE                         (401) 274-4400 Ext. 2018
Salem, OR 97301                              shaibon@riag.ri.gov
(503) 947-4700                               Attorney for Plaintiff State of Rhode Island
elleanor.chin@doj.state.or.us
Attorney for Plaintiff State of Oregon




                                             13
        Case 1:20-cv-01468-CJN Document 91 Filed 07/29/20 Page 14 of 14




THOMAS J. DONOVAN, JR.                        MARK R. HERRING
Attorney General                              Attorney General
State of Vermont                              Commonwealth of Virginia
JOSHUA R. DIAMOND
Deputy Attorney General                       /s/ Jessica Merry Samuels
                                              JESSICA MERRY SAMUELS (D.C. Bar No.
/s/ Rachel E. Smith                           1552258)
RACHEL E. SMITH                               Assistant Solicitor General
JULIO A. THOMPSON                             Office of the Attorney General
Assistant Attorneys General                   202 North Ninth Street
Vermont Attorney General’s Office             Richmond, VA 23219
109 State Street                              (804) 786-6835
Montpelier, VT 05609                          solicitorgeneral@oag.state.va.us
(802) 828-3171                                Attorney for Plaintiff Commonwealth of
rachel.e.smith@vermont.gov                    Virginia
julio.thompson@vermont.gov
Attorneys for Plaintiff State of Vermont

ROBERT W. FERGUSON                            JOSHUA L. KAUL
Attorney General                              Attorney General
State of Washington                           State of Wisconsin

/s/ Kristin Beneski                           /s/ Jeffery A. Simcox
KRISTIN BENESKI                               ANNE M. BENSKY
Assistant Attorney General                    Assistant Attorney General
AILEEN HUANG                                  JEFFERY A. SIMCOX
Deputy Attorney General                       Assistant Attorney General
800 5th Avenue, Suite 2000                    Wisconsin Department of Justice
Seattle, WA 98104-3188                        Post Office Box 7857
(206) 464-7744                                Madison, WI 53707-7857
kristin.beneski@atg.wa.gov                    (608) 264-9451 (Bensky)
aileen.huang@atg.wa.gov                       (608) 266-3861 (Simcox)
Attorneys for Plaintiff State of Washington   benskyam@doj.state.wi.us
                                              simcoxja@doj.state.wi.us
                                              Attorneys for Plaintiff State of Wisconsin




                                              14
